                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

DOUGLAS SWARINGEN,                           §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §     Civil Action No. 7:18-cv-00073-O-BP
                                             §
OFFICER DARYL BELL et al.,                   §
                                             §
       Defendants.                           §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. See ECF No. 18. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that the Plaintiff’s Complaint be DISMISSED with

PREJUDICE.

       SO ORDERED on this 3rd day of July, 2019.



                                              _____________________________________
                                              Reed O’Connor
                                              UNITED STATES DISTRICT JUDGE
